Citation Nr: 0824658	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-23 757	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service-connected burial allowance.



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel






INTRODUCTION

The veteran had active military service from August 28, 1943, 
through August 13, 1945.  He died in December 2004; the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

A service-connected disability was not the immediate or 
underlying cause of the veteran's death; nor did a service-
connected disability contribute substantially and materially 
to the cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  Disability incurred in or aggravated by active military 
service did not cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2.  The criteria for entitlement to a service-connected 
burial allowance have not been met.  38 U.S.C.A. §§ 2307, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1600 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the claimant was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2005, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to service-connected burial 
benefits, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the appellant, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the appellant's behalf.  The RO also provided 
a statement of the case (SOC) reporting the results of its 
reviews of the issue and the text of the relevant portions of 
the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and informed the appellant 
that VA would obtain all relevant records in connection with 
the claim for death benefits, once the appellant provided the 
information necessary to request the records.  No duty to 
assist was unmet.

II. Law and Regulations

Surviving spouses are entitled to burial allowances at 
differing rates when certain conditions are met.  
Specifically, if a veteran's death is the result of a 
service-connected disability, burial benefits may be paid in 
an amount not to exceed the greater of $2,000, or the amount 
authorized to be paid under section 8134(a) of title 5 in the 
case of a Federal employee whose death occurs as the result 
of an injury sustained in the performance of duty. 38 
U.S.C.A. § 2307 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1600(a) (2007).  If a veteran's death is not the result of 
a service-connected disability, benefits currently in an 
amount not to exceed $300 may be granted if, at the time of 
his death, the veteran was in receipt of pension or 
compensation.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

The appellant is in receipt of dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1318, as the 
veteran was in receipt of a 100 percent (permanent and total) 
disability rating for a period of more than ten years at the 
time of his death.  She also was granted the basic burial 
allowance under 38 U.S.C.A. § 2302, for a nonservice 
connected death.  She argues now, however, that full burial 
benefits should be awarded because the veteran was at 100 
percent for so long before his death.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active military service was 
either the principal or contributory cause of death.  
38 U.S.C.A. § 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312(a).  To constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  To be a 
contributory cause of death, the evidence must show that the 
service-connected disability contributed substantially or 
materially to the cause of death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(c).  In effect, for the 
service-connected disability to be a contributory cause of 
death, it must be shown to have combined with the principal 
cause of death, specifically, that it aided or lent 
assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing 
death; instead, a causal relationship must be shown.  Id.  
The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

III. Background and Analysis

The veteran's certificate of death dated in December 2004, 
noted in part I that the immediate cause of death, defined 
as, "the final disease or condition resulting in death," 
was a blunt force injury to the head and neck, with a skull 
fracture; in addition to a blunt force injury to the torso 
with fractures of the left clavicle and left ribs was noted.  
The injuries were considered the immediate cause of death due 
to a motor vehicle accident.  Another section of the death 
certificate entitled "other significant conditions 
contributing to death but not resulting in the underlying 
cause given in Part I", included arteriosclerotic 
cardiovascular disease, severe history of myocardial 
infarctions, coronary artery bypass, hypertension, and 
chronic obstructive pulmonary disease.

The record also contains a traffic crash report dated in 
December 2004, noting that the veteran's car hit the back 
left corner of a truck and ran into an embankment.

At the time of the veteran's death, he was service connected 
for diabetes mellitus with diabetic retinopathy, diabetic 
peripheral neuropathy with arteriosclerotic obliterans of the 
right and left lower extremities, rheumatoid arthritis, 
anxiety reaction, and coronary artery disease status post 
myocardial infarction.  He had been granted a total rating 
based on individual unemployability, which was effective from 
September 1975 through October 1989 and from April 1990 until 
his death.

In this case, the Board finds that the record does not 
contain evidence indicating that any of the veteran's 
service-connected disabilities were the principal (immediate 
or underlying causes of death) or contributory cause of 
death.  The veteran's principal cause of death was listed as 
blunt force injuries to the head, neck and torso, which 
occurred in a car accident.  There is no indication that any 
of the veteran's service-connected disabilities substantially 
or materially contributed to his death or in any way led to 
the motor vehicle accident.  

The Board notes that the veteran was service connected for 
coronary artery disease, status post myocardial infarction at 
the time of his death.  Further, the Board acknowledges that 
a history of myocardial infarction is found on the death 
certificate under a heading which uses the terminology 
"contributing to death".  However, despite this 
terminology, the death certificate also acknowledges that a 
history of myocardial infarction did not result in the 
underlying cause of death.  There is no indication that the 
veteran's history of myocardial infarction (service connected 
as coronary artery disease, status post myocardial 
infarction) combined with the principal cause of death, 
(blunt force injuries resulting from a car accident), to aid 
or lend assistance to the production of death.  To state it 
another way, there is no causal relationship shown by the 
record between the veteran's history of myocardial 
infarctions and his death.  As such, the Board finds that a 
history of myocardial infarction did not substantially and 
materially contribute to death as contemplated by the 
pertinent VA regulations.

Because the Board has concluded that the veteran's death was 
not the result of a service-connected disability, entitlement 
to burial benefits must be denied.  The preponderance of the 
evidence, which shows that the veteran's death was accidental 
rather than due to any disease process, is against the claim.  
Despite the appellant's contentions, the law does not allow 
for the award of service-connected burial allowance because 
the veteran was totally disabled due to service-connected 
disability during his lifetime.  


ORDER


Entitlement to service-connected burial allowance is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


